Order entered July 13, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00233-CV

          IN THE INTEREST OF C.J.P., O.R.P., B.H.P., CHILDREN

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. JC-19-01286-X

                                       ORDER

      Before the Court is appellant Father’s motion for a one-day extension of

time to file his brief. We GRANT the motion and ORDER the brief received July

12, 2022 filed as of the date of this order.


                                               /s/   ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE